DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
Applicant’s Amendment filed 06/28/2022 has been entered with the RCE filed on 8/22/2022.  In the Amendment claims 1, 3, 9-10, 16-17 and 19 have been amended.  Claim 11 is cancelled. Claim 20 has been added.  Claims 1-10 and 12-20 are pending for examination.  
Response to Arguments
	Applicant’s arguments filed on 06/28/2022 have been fully considered but they are considered moot.  Independent claims 1, 16 and 17 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claims 1, 16 and 17, each claim recites limitations regarding adhesive strength given in Newtons (N); however, adhesive strength is typically expressed in units of force per unit width.  Therefore, the actual value of the adhesive strength is unclear since it is only provided in units of force.  As best can be understood from the specification (for example page 15 of the specification, lines 23-28 ), the tested samples had a width of 25 mm such that it appears that the units of adhesive strength would be N/25 mm and the claims have been examined as such.
	As claims 2-10, 12-15, and 18 - 20 depend directly or indirectly from claims 1 and 17, respectively, they are rejected for at least the same reasons.
	As claims 18-20 depend from claim 17, they are rejected for at least the same reasons as claim 17.  
Claim 15 recites the limitation "a medical dressing system as claimed in claim 13" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it will be interpreted as --a medical dressing as claimed in claim 13--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US4917112) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), in view of Glenn (US 2012/0197206), and in further view of Simmons (US 2019/0167483).
Regarding claim 1, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising (a) an annular border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15 is a border area; Fig. 4 shows dressing 100 is annular) surrounding (b) a central inspection area 12, 121 (opening 12 or 121, see annotated Fig. 2 below), 

    PNG
    media_image1.png
    229
    712
    media_image1.png
    Greyscale

the annular border area and the central inspection area formed of a perforated film 18 or 118 (transparent membrane 18 or 118; a film is interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above; Kalt discloses the film is Tegaderm which as evidenced by 3M is perforated, see 3M, page 2 which shows Tegaderm has perforation bottom layer), the perforated film having a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) and an opposite distal side (top of film 18 or 118, annotated Fig. 2), wherein perforations of the perforated film extend between the body-facing proximal side and the opposite distal side (perforations are part of the film thus have an extent which extends between the film’s body facing proximal side and the opposite distal side) the perforated film of the annular border area comprising - the body-facing proximal side provided with an adhesive layer 15 (Fig. 2, col. 5, lines 18-28) for adhering the annular border area to skin surrounding said treatment area (Fig. 2, col. 5, lines 4-28), - and - a backing layer 14 or 114 (frame 14 or 114, See Figs. 2 and 3) applied to the opposite distal side of the  perforated film (annotated Fig. 2), covering the perforations  (annotated Fig. 2, backing layer is disposed above film thus covers perforations); wherein the a central inspection area is for alignment with said treatment area (col. 4, lines 8-17), wherein the perforated film extends across the central inspection area (Fig. 2) , wherein the perforations across the central inspection area allow moisture to be transported away from the skin (col. 2, lines 57-66; col. 4, lines 50-58; thus moisture transported away from the skin),Response to Office Action dated October 27, 2021Page 3 of 11 (c) a pad 120 (flap 120, Fig. 4; flap 120 can be same material as frame 114 which is a medical grade foam; col. 5. Line 65- col. 6, lined 16; col. 6, lines 50-52)  movable between at least two states: - a first state in which the pad is located in the central inspection area, positioned over the perforated film (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68; Fig. 2), and at least partially sunk into the central inspection area, and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2, flap capable of this intended use).
Kalt as evidenced by 3M discloses the invention as described above. 
Kalt as evidenced by 3M does not explicitly disclose the central inspection area defined by a raised wall portion which is surrounded by said border area, wherein a thickness of the border area is smaller than a thickness of the raised wall portion.
Glenn teaches an analogous medical dressing (dressing assembly 10) for application at a treatment area of a human body [0041], comprising an analogous annular border area 20 (adhesive membrane 20) an analogous central inspection area 70 (inner cavity 70, Fig. 2) for alignment with said treatment area ([0070]), the central inspection area defined by a raised wall portion 32 (side walls 32) which is surrounded by said border area 20 (adhesive membrane 20, see annotated Fig, 1 below), 

    PNG
    media_image2.png
    362
    588
    media_image2.png
    Greyscale




wherein a thickness of the border area is smaller than a thickness of the raised wall portion 32 (Fig.3 shows thickness of border area (adhesive membrane 20) is smaller than thickness of the raised wall portion (side walls 32) , and an analogous pad 50 (door 50 includes core 54 of foam [0056]) movable between at least two states [0047]: - a first state in which the pad is located in the central inspection area (Fig. 4) and at least partially sunk into the central inspection area (Fig. 4 shows core 54 at least partially sunk in the central inspection area; the door 50 [pad] has a shape preferably filling the opening in the top wall 33, [0056]), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (Fig. 3), [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to define the central inspection area of the medical dressing of Kalt as evidenced by 3M by a raised wall portion, which raised wall portion is surrounded by the border area, wherein  a thickness of the border area is smaller than a thickness of the raised wall portion, as taught by Glenn,  for the purpose of providing an improved dressing with an inner cavity where tubing such as a catheter or other tubing can be stored ([0047]).
Kalt as evidenced by 3M in view of Glenn discloses the invention as described above.
Kalt as evidenced by 3M in view of Glenn does not disclose wherein an adhesive strength between the pad and the perforated film is between 1N and 3N.
	Simmons teaches an analogous dressing 200 having an analogous film 265, 260 (base sealing device 265, base member 260, [0052], [0055], Fig. 5) and an analogous pad 202, 228, 254 (dressing sealing device 254, dressing assembly 202, second sealing member portion; dressing sealing device 254 part of second sealing member portion 228 which is part of dressing assembly 202, [0056] wherein an adhesive strength between the pad and the film is between 1N and 3N (dressing sealing device 254 has a peel strength of approximately 1.4N/25mm, [0055], which value falls within the claimed range; [0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that an adhesive strength between the pad and the perforated film of the dressing of the combination of Kalt as evidenced by 3M in view of Glenn is between 1N and 3N, as taught by Simmons, so as to provide an improved dressing that provides for removable coupling of the pad and film (Simmons, [0054] and where the pad may be separated from the film without removing the film from the epidermis (Simmons, [0056]).
Regarding claim 2, Kalt as evidenced by 3M in view of Glennand in further view of Simmons discloses the invention as discussed above and further discloses said border area 14, 114 (frame 14, 114 col. 4, line 59 – col. 5, line 3; col. 5, line 50-64) defines a boundary of said central inspection area (see Kalt Figs. 1 and 4).
Regarding claim 3, Kalt as evidenced by 3M  in view of Glenn and in further view of Simmons discloses the invention as discussed above and Kalt further discloses  wherein said perforated film 18, 118 (membrane 18, col. 4, lines 46-58; membrane 118, col. 5, lines 50-64) lies in a first geometrical plane (see annotated Fig. 2 below; bottom surface of frame 14, 114 and bottom surface of transparent membrane 18, 118), 

    PNG
    media_image3.png
    130
    475
    media_image3.png
    Greyscale



wherein the raised wall portion 32 (side walls 32) projects distally from said first geometrical plane (see annotated Glenn Fig. 4 below), 

    PNG
    media_image4.png
    241
    491
    media_image4.png
    Greyscale


wherein the wall portion at least partly defines a frame around said central inspection area (see annotated Kalt Fig. 2 above, inner surfaces of frame 14, 114 define central inspection area 12).
Regarding claim 4, Kalt  as evidenced by 3M in view of Glennand in further view of Simmons discloses the invention as described above and Kalt further discloses said pad 121 (flap) is attached (attached at fold line 122, Fig. 4, col. 5, line 68- col. 6, line 2) or attachable to said wall portion at least in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, line 65-68; flap 120 can be shaped to extend beyond the edge of the opening 121, col. 6, lines 3-16).
Regarding claim 6, Kalt as evidenced by 3M in view of Glennand in further view of Simmons discloses the invention as described above but does not explicitly disclose wherein a distal end surface of said raised wall portion and a distal end surface of said pad lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane.
Glenn teaches an analogous dressing 10 (dressing assembly 10 as described above with regard to claims 1 and 3 discussed supra) an analogous pad 50 (door 50, [0055]-[0056]), a raised wall portion 32 (side walls 32, [0055]) wherein a distal end surface of said raised wall portion 32 (side walls 32, see annotated Fig. 4 below) and a distal end surface of said analogous pad 50 lie in a common second geometrical plane (see annotated Fig. 4 below), said second geometrical plane being parallel with said first geometrical plane (annotated Fig. 4 below).



    PNG
    media_image5.png
    278
    475
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a distal end surface of said raised wall portion and a distal end surface of said pad of the medical dressing of the combination of Kalt as evidenced by 3M in view of Glenn and in further view of Simmons lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane, as taught by Glenn in order to provide an improved medical dressing that seals off the inner cavity (Glenn, [0056]).
Regarding claim 7, Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as described above and further discloses   said pad 120 (flap 120, Kalt, col. 5, line 65 to col. 6, line 2; Fig. 4) is a cutout.  The recitation of “said pad is a cutout” has been treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  Thus, even though Kalt is silent as to the process used to form the pad, the apparatus disclosed is the same as that claimed. ( 
Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the pad is from the raised wall portion (the door 50 [pad] has a shape preferably filling the opening in the top wall, Glenn, [0056]; the door is formed with a core 54 of the same foam material 40 forming the cover 30, Glenn, [0056]; cover 30 includes walls 32, Glenn, [0049]; door 50 can be provided by lifting a portion of the cover 30 off, [0055]; cover 30 includes walls 32, [0049]) but does not specify the pad is a cutout from the raised wall portion.  However, as discussed above, the recitation of “said pad is a cutout” has been treated as a product by process limitation.  Thus, even though Glenn is silent as to the process used to form the pad, the apparatus disclosed is the same as that claimed.  Accordingly, the combination of Kalt and Glenn shows that the pad is a cutout from the raised wall portion. 
Regarding claim 8, Kalt as evidenced by 3M in  view of Glenn and in further view of Simmons discloses the invention and further discloses the raised wall portion 32 (Glenn, side walls 32 part of cover 30, [0049] ) defines a central hole 70 (inner cavity 70, Glenn Fig. 2, [0043]) included in said central inspection area (Glenn, [0011], [0047]).  
Regarding claim 9, Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as discussed above and Kalt further discloses wherein said perforated film 18 or 118 (transparent membrane 18 or 118 which makes up part of the film with frame 14 or 114, respectively) extends into and across the central inspection area (Kalt Fig. 2, transparent membrane 18 extends from the border section where it is beneath a portion of frame 14 into and across the window 12, Kalt, col. 4, lines 46-49).
Regarding claim 10, Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as discussed above and further discloses the central inspection area (12 or 121) comprises an opening (opening 12 or 121, Kalt Figs. 2 and 4) that is a blind hole (Kalt, Fig. 4, transparent membrane 118 in opening 121), a bottom of the blind hole being formed by said perforated film 18 and 14 or 118 and 114  (Kalt, col. 4, line 46-49; transparent membrane 18 or 118 and frame 14 or 114, respectively) that extends into and across the central inspection area (transparent membrane 18 of 118 of film [frame 14 and transparent membrane 18 or frame 114 and transparent membrane 118] extends into and across the central inspection area [opening 12 or 121], Kalt, Fig. 2).
Claim(s) 5, 13 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), in view of Glenn (US 2012/0197206), in view of Simmons (US 2019/0167483), and in further view of Penrose (US 5792089).
Regarding claim 5, Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as described above but fails to disclose said pad is provided with releasable attachment for attaching said pad to said wall portion, wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state.
Penrose teaches an analogous dressing 1 (dressing 1, Fig. 5) for application at a treatment area of a human 5body  (col. 1, lines 63 - col. 2, line 2) comprising an analogous annular border area (col. 3, lines 20-33, area including flange 2), a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), and a pad (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and said pad is provided with releasable attachment 7, 8 (Fig. 5, overlap region 7 and adhesive layer 8) for attaching said pad to said wall portion (col. 3, lines 39-42; col. 8, lines 15-22), wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state (col. 8, lines 41-42).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad of the medical dressing of combination of Kalt as evidenced by 3M in view Glenn and in further view of Simmons with releasable attachment for attaching the pad to the wall portion, wherein releasing said attachment enables the pad to be moved from the first state to the second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state, as taught by Penrose, for the purpose of providing an improved dressing securing the pad (Penrose, col. 8, lines 7-23).
Regarding claim 13, Kalt as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as described above and further discloses said pad 120 (Kalt, flap 120) is provided in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, Kalt, col. 5, lines 65-68) or as a separate component for subsequent placement in said first state.
Kalt  as evidenced by 3M in view of Glen and in further view of Simmons does not disclose wherein said pad is provided as a separate component for subsequent placement in said first state.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad  of Kalt as evidenced by 3M in view of Glennand Simmons as a separate component for subsequent placement in said first state, as taught by Penrose, for the purpose of provide an improved dressing in which can be provided a clean pad for a highly exuding wound (Penrose, col. 8, lines 51-54)
Regarding claim 15, Kalt as evidenced by 3M in view of Glenn, in view of Simmons and in further view of Penrose discloses the invention as described above and further discloses a medical dressing as claimed in claim 1 or a medical dressing system as claimed in claim 13 but does not explicitly disclose a method of reducing workload for nursing personnel, comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing (Fig. 1, dressing 1, col. 8, lines 6-14), an analogous pad 5 (absorbent layer 5, col. 8, lines 6-14) and an analogous border area 2 ( flange 2, col. 8, lines 6-14) and further teaches a method of reducing workload for nursing personnel (col. 8, lines 42-53; disclosed dressing with pad capable of intended use), comprising providing a replacement pad (absorbent layer 5, col. 8, lines 6-14) for enabling the nursing personnel to replace a used pad (absorbent layer 5, col. 8, lines 6-14; replaceable pad capable of being replaced by anyone including nursing personnel) comprised in a medical dressing as claimed in claim 1 (see above description regarding Kalt as evidenced by 3M in view of Glenn/ /Simmons) or in a medical dressing system as claimed in claim 13 (see above description regarding Kalt as evidenced by 3M in view of Glenn/Simmonsand in further view of Penrose) with said replacement pad, without requiring removal of the border area  from the skin of the body (Penrose, col. 8, lines 36-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a method of reducing workload for nursing personnel for use with the medical dressing of as claimed in claim 1 of the combination of Kalt as evidenced by 3M in view of Glenn/Simmons or in medical dressing systems as claimed in claim 13 of  the combination of Kalt as evidenced by 3M in view of Glenn/Simmons and in further view of Penrose comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of providing an improved method for use with an improved dressing that has a pad that has an absorbent layer that may be replaced several times (Penrose, col. 8, lines 36-53).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), in view of Glenn (US 2012/0197206), in view of Simmons (US 2019/0167483) and in further view of Jensen (US 5704905).
Regarding claim 12, Kalt  as evidenced by 3M in view of Glenn and in further view of Simmons discloses the invention as discussed above and Kalt further discloses the medical dressing 100 (bandage 100) is adapted for placement on an area of a human body (by incorporating different shapes and sizes, the bandage [dressing] can more effectively accommodate different parts of the body, bony prominences or the like, col. 4, lines 34-45) wherein the border area comprises a first lobed portion and a second lobed portion  [part of the film can be a heart shape, Kalt, col. 4, lines 34-45].
Kalt as evidenced by 3M in view of Glen and in further view of Simmons does not explicitly disclose that the medical dressing is adapted for placement on a sacral area of a human body, wherein the medical dressing has a geometrical axis of symmetry and wherein the border area comprises a first lobed portion on one side of said axis of symmetry and a second lobed portion on the other side of said axis of symmetry.
Jensen teaches an analogous medical dressing 10 (Fig. 1, col. 3, lines 44-48, wound dressing 10) for application to a contoured surface of the human body having an analogous border portion (col. 3, lines 44-50; col. 4, lines 49-52, peripheral border portion 11b) that is symmetrically heart shaped (Fig. 1, col. 3, lines 48-40) such that a first lobed portion (half section 10a) is on one side of an axis of symmetry (Fig. 1, central fold line 15) and a second lobed portion (half section 10b) is on the other side of the axis of symmetry.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the border portion of the medical dressing disclosed by Kalt as evidenced by 3M in view of Glenn and in further view of Simmons such that it is adapted for placement on a sacral area of a human body, and so that the border portion includes a first lobed portion on one side of an axis of symmetry and a second lobed portion on the other side of the axis of symmetry, as taught by Jensen, given that Kalt discloses a heart shaped dressing and dressings of different shapes for different body parts, and for the purpose of forming a dressing suitable for sacral placement (Jensen, col. 3, lines 44-61).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing),  in view of Glenn (US 2012/0197206), in view of Simmons (US 2019/0167483), in view of Jensen (US 5704905) and in further view of Penrose (US 5792089).
Regarding claim 14, Kalt as evidenced by 3M in view of Glenn, in view of Simmons and in further view of Jensen discloses the invention as described above but does not disclose said pad is a first pad, the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53) and further teaches that the pad is a first pad (Fig. 5, absorbent layer 5), the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the combination of Kalt as evidenced by 3M in view of Glenn, Simmons and in further view of Jensen, is a first pad and further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of providing an improved dressing able to maintain its position while replacing the pad (Penrose, col. 8, lines 42-53).  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing) and in further view of Simmons (US 2019/0167483).
Regarding claim 16, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising (a) an annular border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15 is a border area; Fig. 4 shows dressing 100 is annular) surrounding (b) a central inspection area 12, 121 (opening 12 or 121, see annotated Fig. 2 below), 

    PNG
    media_image1.png
    229
    712
    media_image1.png
    Greyscale



the annular border area and the central inspection area formed of a perforated film 18 or 118 (transparent membrane 18 or 118; a film is interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above; Kalt discloses the film is Tegaderm which as evidenced by 3M is perforated, see 3M, page 2 which shows Tegaderm has perforations on bottom layer), the perforated film having a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) and an opposite distal side (top of film 18 or 118, annotated Fig. 2), wherein perforations of the perforated film extend between the body-facing proximal side and the opposite distal side (perforations are part of the film thus have an extent which extends between the film’s body facing proximal side and the opposite distal side) the perforated film of the annular border area comprising - the body-facing proximal side provided with an adhesive layer 15 (Fig. 2, col. 5, lines 18-28) for adhering the annular border area to skin surrounding said treatment area (Fig. 2, col. 5, lines 4-28), - and - a backing layer 14 or 114 (frame 14 or 114, See Figs. 2 and 3) applied to the opposite distal side of the perforated film (annotated Fig. 2), covering the perforations  (annotated Fig. 2, backing layer is disposed above film thus covers perforations); wherein the central inspection area is for alignment with said treatment area (col. 4, lines 8-17), wherein the central inspection area defines an opening 12 (col. 4, lines 8-18) and wherein the perforated film extends across the opening of the central inspection area (Fig. 2) , wherein the perforations across the central inspection area allow moisture to be transported away from the skin (Kalt, col. 2, lines 57-66; col. 4, lines 50-58; thus moisture transported away from the skin) andU.S. Serial No. 16/312,227 Response to Office Action dated October 27, 2021Page 3 of 11 (c) a pad 120 (flap 120, Fig. 4; flap 120 can be same material as frame 114 which is a medical grade foam; col. 5. Line 65- col. 6, lined 16; col. 6, lines 50-52)  movable between at least two states: - a first state in which the pad is located in the central inspection area, positioned over the perforated film (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68; Fig. 2),  and a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, lines 65 – coo. 6, line 2), wherein the annular border area perforated film forms an outer perimeter of the medical dressing that is thinner than the pad 121 (as seen in Fig. 2 of Kalt, the membrane 18 is thinner than the pad as it is thinner than the opening which is substantially the same thickness as the pad [flap 121]).
Kalt as evidenced by 3M does not disclose wherein an adhesive strength between the pad and the perforated film is between 1N and 3N.
	Simmons teaches an analogous dressing 200 having an analogous film 265, 260 (base sealing device 265, base member 260, [0052[], [0055], Fig. 5) and an analogous pad 202, 228, 254 (dressing sealing device 254, dressing assembly 202, second sealing member portion; dressing sealing device 254 part of second sealing member portion 228 which is part of dressing assembly 202, [0056] wherein an adhesive strength between the pad and the film is between 1N and 3N (dressing sealing device 254 has a peel strength of approximately 1.4N/25mm, [0055], which value falls within the claimed range; [0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that an adhesive strength between the pad and the perforated film of the dressing of the combination of Kalt as evidenced by 3M is between 1N and 3N, as taught by Simmons, so as to provide an improved dressing that provides for removable coupling of the pad and film (Simmons, [0054] and where the pad may be separated from the film without removing the film from the epidermis (Simmons, [0056]).
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Penrose (US 5792089), in view of Holm (US 2008/0039759) and in further view of Simmons (US 2019/0167483).
	Regarding claim 17, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising a border area (see annotated Fig. 2 below; Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15)

    PNG
    media_image6.png
    229
    712
    media_image6.png
    Greyscale



 comprising a film 18 or 118 (transparent membrane 18 or 118; a film interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above) with a body-facing proximal side provided with an adhesive layer 15 (annotated Fig. 2, see adhesive on film 18) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28, a central inspection area defining an opening 12, 121 (opening 12 or 121) for alignment with the treatment area (col. 4, lines 8-17), the central inspection area surrounded by a wall portion (annotated Fig. 2), and the wall portion surrounded by the border area (annotated Fig. 2), and a pad (Fig. 4, flap 120) that is movable between: - a first state in which the pad is located in the central inspection area (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68), and U.S. Serial No. 16/312,227 Response to Office Action dated May 19, 2021Page 7 of 15 - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2, flap capable of this intended use).
Kalt discloses the invention as described above.
Kalt does not disclose wherein the pad is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state, wherein the attachment means is coated with an adhesive or secured to the wall portion via hook and loop fastener material.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising a border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches wherein the pad is releasable from the medical dressing (col. 8, lines 36-53), such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body (col. 8, lines 36-53), wherein the pad and any second fresh pads have attachment means 7, 8 (overlap region 7 and adhesive layer 8, Col. 8, lines 16-23, Fig. 5) for attaching the pad to the wall portion when in the first state (Fig. 5) wherein the attachment means is coated with an adhesive (col. 8, lines 7-22) or secured to the wall portion via hook and loop fastener material.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Kalt is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state, wherein the attachment means is coated with an adhesive or secured to the wall portion via hook and loop fastener material, as taught by Penrose, in order to provide an improved medical dressing able to maintain its position while replacing the pad (Penrose, col. 8, lines 42-53).  
Kalt in view of Penrose discloses the invention as described above.
Kalt in view of Penrose does not disclose where the attachment means comprise a tab, a tongue or a sticker.
Holm teaches an analogous wound dressing 10 (dressing 10, Figs 1 and 3) having analogous attachment means 22 (tab 22 can be formed from adhesive layer 17 and is held during positioning of the wound, [0029]; Fig. 1 shows two tab structures, [0064], claim 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the attachment means of the wound dressing of Kalt in view of Penrose comprises a tab, as taught by Holm, in order to provide an improved wound dressing that can be held during positioning (Holm, [0029]).
Kalt in view of Penrose and in further view of Holm discloses the invention as described above.  
Kalt in view of Penrose and in further view of Holm does not disclose wherein an adhesive strength between the pad and the perforated film is between 1N and 3N.
	Simmons teaches an analogous dressing 200 having an analogous film 265, 260 (base sealing device 265, base member 260, [0052[], [0055], Fig. 5) and an analogous pad 202, 228, 254 (dressing sealing device 254, dressing assembly 202, second sealing member portion 228; dressing sealing device 254 part of second sealing member portion 228 which is part of dressing assembly 202, [0056] wherein an adhesive strength between the pad and the film is between 1N and 3N (dressing sealing device 254 has a peel strength of approximately 1.4N/25mm, [0055], which value falls within the claimed range; [0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that an adhesive strength between the pad and the perforated film of the dressing of the combination of Kalt  in view of Penrose and in further view of Holm  is between 1N and 3N, as taught by Simmons, so as to provide an improved dressing that provides for removable coupling of the pad and film (Simmons, [0054] and where the pad may be separated from the film without removing the film from the epidermis (Simmons, [0056]).
Regarding claim 19, Kalt in view of Penrose, in view of Holm and in in further view of Simmons discloses the invention as described above and further discloses wherein the attachment means comprises two adhesive tabs 22 (Holm, [0029], [0064], Fig. 1, claim 4) that are positioned at opposite ends of the pad (Holm, Fig. 1).
Claim(s) 18 and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Penrose (US 5792089), in view of Holm (US 2008/0039759)and in further view of Simmons (US 2019/0167483) as evidenced by 3M (see previously provided Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing).
Regarding claim 18, Kalt in view of Penrose, in view of Holm and in further view of Simmons discloses the invention as described above and further discloses wherein at least a portion of the film extends into and across the opening of the central inspection area (Fig. 2 Kalt) and is perforated to allow moisture to be transported away from the skin (Kalt discloses the film is Tegaderm which as evidenced by 3M is perforated, see 3M, page 2 which shows Tegaderm has perforations on bottom layer which allows moisture to be transported away from the skin).
	Regarding claim 20, Kalt in view of Penrose, in view of Holm and in further view of Simmons discloses the invention as described above and further discloses wherein said film is perforated (Kalt discloses the film is Tegaderm which as evidenced by 3M is perforated, see 3M, page 2 which shows Tegaderm has perforation bottom layer).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754